DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2, lines 7-8 recite, “to provide access through the reusable electrical panel cover to the electrical panel” which are limitations which are already recited in the claim in lines 5-6 and thus should be removed.
Claim 6 recites similar limitations is thus similarly objected to.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites, “the electrical panel cover is made of a sturdy plastic” which is unclear.  In particular, the word, “sturdy” is relative and thus it is unclear what constitutes a “sturdy plastic”.  The written description fails to provide any context.   Is Shore A30 considered sturdy?  Shore A90?  Appropriate correction is required.
Claim 6 also recites, “sturdy plastic” and thus is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan (US 2,878,955).
With respect to claim 1, Hagan teaches (In Fig 1) a temporary and reusable electrical panel cover (11) for protecting an electrical panel box (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan in view of Lais (US 2,603,546)
With respect to claim 2, Hagan further teaches a sturdy rectangular planar panel cover (11), the panel cover comprising two length-edge sides and two width-edge sides (See Fig 1), a plurality of small openings (Openings for 10) for attaching the reusable electrical panel cover to an electrical panel box (3), and at least one open cutout (Opening in the middle of cover 11, see Fig 1) in the panel cover for access through the reusable electrical panel cover to the electrical panel.  Hagan fails to specifically teach or suggest that the panel cover comprises a non-GFIC or a GFIC electrical outlet .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan in view of Sharp et al. (US 5,134,543 – hereinafter, “Sharp”).
With respect to claim 3, as best understood by the Examiner, Hagan teaches the limitations of claim 2 as per above but fails to specifically teach or suggest that the electrical panel cover is made of a sturdy plastic.  Sharp, however, teaches a panel cover (26) which is made from a sturdy plastic (Col. 10, ll. 8-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Sharp with that of Hagan, such that the material of the cover of Hagan is made of a sturdy plastic, as taught by Sharp, since doing so would provide for a cover which is sufficiently rigid and also cost effective to manufacture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan in view of White and further in view of Lais
With respect to claim 6, as best understood by the Examiner, Hagan teaches (In Fig 1) a reusable electrical panel cover (11) for protecting an electrical panel box (3) 1. In the present case, the limitation, “preinstalled” is believed to be a process limitation and the final product of claim 6 obvious in view of Hagan/White/Lais.

Response to Arguments
	With respect to the Applicant’s remarks to claims 3 and 6 that, “Applicant believes that the specification informs, with reasonable certainty, those skilled in the art about the scope of the invention and limitation of the term "sturdy" in claims 3 and 6.” (Present remarks pages 2-4) the Examiner respectfully disagrees.  The Examiner acknowledges that the specification of the present invention details that the panel cover can be made from a sturdy material such as plastic (Specification page 2, ll. 14-15) however the Examiner notes that the specification does not provide any guidance at all as to what a “sturdy plastic” is.  If the specification provided an example of a type of plastic which is sturdy, then there would be some guidance for the public to understand just what type of plastic cover the present application is referring to.  Similarly, if the specification provided some guidance as to how hard the plastic in the present invention is then the public would likewise understand what type of plastic cover the present application is referring to.  However, since the specification does not provide any guidance whatsoever as to what a “sturdy plastic” is, it is impossible for the Examiner  
With respect to the Applicant’s remarks to claims 3 and 6 that, “Applicant has compared the sturdy material of construction to steel and aluminum, thus, the plastic referenced in Applicant’s specification is, by definition, as sturdy as steel and aluminum” (Present remarks page 3) the Examiner respectfully disagrees.  How sturdy a material is depends on a number of factors including the type of material and how thick the material is.  Nobody would argue that aluminum foil is sturdy.  Likewise, nobody would argue that plastic wrap is sturdy.  Simply comparing plastic to aluminum and steel and stating that one would understand what a sturdy plastic is based on this comparison does not inform the Examiner or the public as to what, exactly, a sturdy plastic is.  Accordingly, the 112(b) rejection to claims 3 and 6 are maintained.
	With respect to the Applicant’s remarks to claim 1 that, “Applicant argues that the "temporary and reusable" language in claim 1 is not an intended purpose or use, but is rather a limitation of Applicant's electrical panel, a limitation which is absent from Hagan. The "temporary and reusable" electrical panel claimed by Applicant is the essence or a fundamental characteristic of the claimed invention. See Vizio, Inc. v. Int'l Trade Comm'n, 605 F.3d 1330, 1341 (Fed. Cir. 2010) ("[T]he 'for decoding' language ... is properly construed as a limitation, and not merely a statement of purpose or intended use for the invention, because 'decoding' is the essence or a fundamental characteristic of the claimed invention."). The clear reading and understanding of Hagan expressly describes a final, permanent electrical panel, no more temporary or reusable that any other fixture within a building.” (Present remarks pages 4-5) the Examiner respectfully notes that previous and present claim 1 do not require a temporary and reusable electrical panel as alleged above, rather “A temporary and reusable electrical panel cover” (emphasis added).  The Examiner submits that the cover (11) of Hagan is affixed to the box via fasteners (10) which allow for the cover to be temporarily and reusably attached to the box as claimed.  
Further, the Applicant’s own arguments and affidavit, in combination, appears to support the Examiner’s position that the cover (11) of Hagan is a temporary and reusable electrical panel cover.  Applicant describes the electrical panel of Hagan as, “a final, permanent electrical panel” (Present remarks page 4).  Further, Applicant describes a situation where a new permanent panel with a respective panel cover is installed and the cover is then removed and replaced. (“The first simply uses the new panel with its original panel cover, however, this requires that the sheet rockers and painters must physically remove the new panel cover then reinstall the new panel cover once they have completed their respective work” (Affidavit dated 8/25/2020 page 4, lines 5-8).  Taken together, it is clear that the panel cover (11), such as the one taught by Hagan, is often used as a temporary and reusable panel cover (IE: placed on the box before installation, removed during necessary indoor work, and then reused once again as the final cover).  
Accordingly, claim 1 is believed to be anticipated by Hagan and the rejection thereto is maintained.
	With respect to the Applicant’s remarks to claim 2 that, “Applicant has amended claim 2 to add the limitation that the cutout be an open cutout, thereby overcoming the rejections raised by the Examiner based on Hagan.  Hagan does not teach the opening Applicant’s amended claim 2.” (Present remarks page 5) the Examiner respectfully disagrees and notes that both Hagan and Lais teach open cutouts identical to that in the 
	With respect to the Applicant’s remarks to claim 3 that “Neither Hagan nor Sharp disclose the use of sturdy plastic” (Present remarks page 7) the Examiner respectfully disagrees and notes that Sharp, at Col. 10, ll. 8-10 recites using a molded non-conductive plastic for the cover (26).  
	With respect to the Applicant’s remarks to claim 6 (Present remarks pages 8-9) the Examiner respectfully disagrees and notes the above remarks with respect to claims 1-3, and 5 which addresses all the issues raised in the remarks to claim 6.  Accordingly, claim 6 is believed to be obvious in view of Hagan, White, and Lais.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).